  Case 1:20-cv-00333-LPS Document 4 Filed 03/04/20 Page 1 of 2 PageID #: 139



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 VYTACERA BIO, LLC,

                            Plaintiff,
                                             Case No.
               v.
                                             Jury Trial Demanded
 CYTOMX THERAPEUTICS, INC.,

                           Defendant.

                RULE 7.1 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Vytacera Bio, LLC states that it is

privately held and no public entity owns 10% or more of its stock.

Dated: March 4, 2020                      Respectfully submitted,

                                          STAMOULIS & WEINBLATT LLC

                                          /s/Stamatios Stamoulis
                                          Stamatios Stamoulis (#4606)
                                          Richard C. Weinblatt (#5080)
                                          800 N. Street, Third Floor
                                          Wilmington, DE 19801
                                          (302) 999-1540
                                          stamoulis@swdelaw.com
                                          weinblatt@swdelaw.com

                                          Of Counsel:
                                          Ronald M. Daignault (pro hac vice to be filed)
                                          Chandran B. Iyer (pro hac vice to be filed)
                                          Michael A. Siem (pro hac vice to be filed)
                                          Oded Burger (pro hac vice to be filed)
                                          GOLDBERG SEGALLA LLP
                                          rdaignault@goldbergsegalla.com
                                          msiem@goldbergsegalla.com
                                          oburger@goldbergsegalla.com
                                          711 Third Avenue, Suite 1900
                                          New York, New York 10017
                                          Telephone: (646) 292-8700
Case 1:20-cv-00333-LPS Document 4 Filed 03/04/20 Page 2 of 2 PageID #: 140




                                  Richard Juang (pro hac vice to be filed)
                                  rjuang@goldbergsegalla.com
                                  GOLDBERG SEGALLA LLP
                                  8000 Maryland Avenue, Suite 640
                                  St. Louis, Missouri 63105
                                  Telephone: (314) 446-3367

                                  Attorneys for Plaintiff Vytacera Bio, LLC.




                                     2
